OPINION AND ORDER
Reed, of Mayfield, was charged with unethical and unprofessional conduct tending to bring the legal profession into disrepute. The Board of Governors of the Kentucky Bar Association found him guilty as charged by a vote of 12-0 and recommended that he be suspended from the practice of law for four years.
It was alleged that Reed lied to a client on two separate occasions about whether a complaint had been filed with the court after the client retained Reed to represent him in a dispute with an automobile dealer. The KBA charged Reed with a violation of SCR 3.130-8.3(c). The Kentucky Rules of Professional Conduct prohibit a lawyer from engaging in conduct involving dishonesty, fraud, deceit or misrepresentation.
Reed has been disciplined on three other occasions. In 1981, he was suspended for one year; in 1982, he was suspended for two years consecutively with the prior suspension, and in 1984 he was suspended for six months to run concurrently with prior suspensions.
We have reviewed the record and adopt the recommendation of the Board of Governors.
IT IS ORDERED:
1. That Reed pay the costs of the disciplinary proceedings.
2. Within ten days of the entry of this order of suspension, Reed shall notify all clients in writing of his inability to continue to represent them and the necessity of promptly retaining new counsel and shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association.
3. Such portion of this proceeding as contained in this order shall be deemed a matter of public record at this time. All other portions of the proceedings shall be afforded the confidentiality required by SCR 3.150 unless otherwise directed by this Court.
4. Reed is suspended from the practice of law in the Commonwealth of Kentucky, commencing with the date of the entry of this order for a period of four years, and until he is reinstated to practice law by order of this Court.
All concur.
Entered November 29, 1990.
/s/ Robert F. Stephens Chief Justice